Citation Nr: 1758389	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent prior to April 3, 2012; and in excess of 70 percent as of April 3, 2012, and prior to March 31, 2015, for atrophy of the left forearm and hand (claimed as complex polio syndrome with monomyelic amyotrophy).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2017, the Veteran, in Los Angeles, California, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

In April 2010, the Veteran requested a disability rating in excess of 40 percent for atrophy of the left upper extremity (LUE).  A March 2014 rating decision assigned a 70 percent rating as of April 3, 2012, and a November 2016 rating decision assigned a disability rating of 90 percent as of March 31, 2015, which is the maximum schedular rating available under Diagnostic Code 8513.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned prior to March 31, 2015.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The issue has been characterized accordingly.  

A November 2016 rating decision granted service connection for chronic fatigue syndrome (CFS) and Raynaud's syndrome as of April 21, 2014.  In December 2016, VA received a notice of disagreement (NOD), claiming entitlement to an earlier effective date for the grants of service connection, and entitlement to an increased rating for Raynaud's syndrome.  Those claims are being processed by the Agency of Original Jurisdiction (AOJ); thus, they are not currently before the Board.  To the extent that the Veteran claims that an increased rating for atrophy of the LUE is warranted based on symptoms attributable to CFS or Raynaud's syndrome, such a claim is encompassed by the claims for earlier effective dates for the grants of service connection for CFS and Raynaud's syndrome and an increased rating for Raynaud's syndrome.  Accordingly, the Board cannot consider symptoms attributable to CFS or Raynaud's syndrome in determining whether a higher disability rating is warranted for atrophy of the LUE, as that would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether atrophy of the LUE resulted in severe incomplete paralysis of the median nerve prior to April 3, 2012.  

2.  The weight of the competent and probative evidence is against finding complete paralysis of all radicular groups as of April 3, 2012, and prior to March 31, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for atrophy of the left forearm and hand prior to April 4, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DCs) 8512, 8513 (2017).

2.  The criteria for a disability rating in excess of 70 percent for atrophy of the left forearm and hand as of April 3, 2012, and prior to March 31, 2015, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8513.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in April 2010, prior to adjudication of his claim.  Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in May 2010 and March 2015.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to disability ratings in excess of 40 percent prior to April 3, 2012, and in excess of 70 percent as of April 3, 2012, and prior to March 31, 2015, for atrophy of the LUE, evaluated under Diagnostic Code 8513 for paralysis of all radicular groups.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. §§ 4.123, 4.124, and 4.124a (2017).  Under Diagnostic Code 8513, a 20 percent rating is warranted for mild incomplete paralysis of all radicular groups.  For moderate incomplete paralysis of all radicular groups, 
a 40 percent rating is warranted for the major extremity, and a 30 percent rating is warranted for the minor extremity.  For severe incomplete paralysis of all radicular groups, a 70 percent rating is warranted for the major extremity, and a 60 percent rating is warranted for the minor extremity.  For complete paralysis of all radicular groups, the maximum schedular rating of 90 percent is warranted for the major extremity, and an 80 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.124a, DC 8513.  The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity.  38 C.F.R. § 4.69 (2017).  The Board finds that the competent evidence, to include his testimony, demonstrates that the Veteran is left-hand dominant.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  Id.  

A.  Prior to April 3, 2012

Under Diagnostic Codes 8510 (upper radicular group), 8511 (middle radicular group), and 8512 (lower radicular group), a 70 percent rating is warranted for complete paralysis of the major extremity.  Severe incomplete paralysis of the upper radicular group, middle radicular group, or lower radicular group of the major extremity warrants a 50 percent rating.  38 C.F.R. § 4.124, DCs 8510-8512.  

Under Diagnostic Codes 8514 (radial nerve) and 8515 (median nerve), complete paralysis of the major extremity warrants a 70 percent rating, and severe incomplete paralysis warrants a 50 percent rating.  38 C.F.R. § 4.124, DCs 8514-8515.  Under Diagnostic Code 8516, complete paralysis of the ulnar nerve of the major extremity warrants a 60 percent rating.  38 C.F.R. § 4.124, DC 8516.  

Accordingly, to warrant a disability rating in excess of 40 percent, the evidence must show complete or severe incomplete paralysis of any or all of the radicular groups, complete or severe incomplete paralysis of the radial or median nerve, or complete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  

An October 2009 treatment note reflects an assessment of paralysis of the lower radicular nerves affecting the intrinsic muscles of the left hand with isolated movement.  04/28/2010, Medical-Government, p. 12.

A November 2009 neurological assessment reflects decreased bulk in the left forearm/hand with marked thenar/hypothenar atrophy with no fascics noted, and mild resting and postural tremors.  The sensory examination was normal with the exception of reduced sensation to pinpoint, light touch, and temperature at the median surface of the thumb.  Muscle strength was normal except for slightly reduced strength in left wrist flexion and first dorsal interosseous.  Normal five finger movement and finger tap was noted.  04/28/2010, Medical-Government, p. 27.  

In January 2010, the Veteran reported that weakness in his left hand was getting subjectively worse.  04/28/2010, Medical-Government, p. 23.  A February 2010 treatment note indicates mild weakness of the left hand.  Id. at 1.  

A May 2010 VA examination reflects the Veteran's report that his left hand grip is slightly weaker than his right, and that sometimes he experiences tingling and numbness of the hand, particularly in winter.  The examiner noted some atrophy of the small muscles of the left hand, no fasciculations observed, grip strength more or less equal on both sides, slight atrophy of the forearm muscles peripherally on the left side compared to the right, and no objective evidence of weakness.  The examiner further noted the results of reflex and sensory examinations to be normal.  06/21/2010, Medical-Government.  

In May 2010, VA received correspondence from the Veteran in which he reported that his hand aches and becomes paralyzed when the temperature is 55 degrees or cooler, and that he is using his left hand less because is unable to perform tasks such as opening a bag of potato chips.  05/20/2010, Correspondence.  

In July 2017, the Veteran testified that he had severe atrophy prior to 2012, as he had trouble spreading his fingers and had to completely close his hand, particularly when it was cold outside.  07/24/2017, Hearing Transcript.  

The Board finds that the competent and probative medical and lay evidence is at least in equipoise as to whether the Veteran's service-connected atrophy of the LUE resulted in severe incomplete paralysis of the lower radicular group prior to April 3, 2012; thus a 50 percent rating is warranted for that period.  See 38 C.F.R. § 4.124a, DC 8512.  In this regard, the Board finds the November 2009 neurological examination and May 2010 VA examination to be competent, credible, and probative, as they are supported by in-person examinations, medical expertise, and adequate rationales.  The Board notes that although the Veteran is competent to report symptoms and experiences observable by his senses, such as pain/tingling/loss of sensation, he is not competent to provide a medical opinion as to the severity of atrophy.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  As such, the Board places less weight on his lay statements in this regard.

The Board finds that the weight of the competent and probative evidence is against finding that the Veteran's disability picture more closely approximates a higher rating prior to April 3, 2012, as the evidence does not demonstrate severe incomplete or complete paralysis of any of the peripheral nerves affecting the LUE.  For example, in November 2009, the neurologist noted normal five finger movement and finger tap, reduced sensation to pinpoint, light touch, and temperature at the median surface of the thumb, and slightly reduced strength in left wrist flexion and first dorsal interosseous.  A February 2010 treatment note indicates only mild weakness of the left hand.  The May 2010 VA examiner found grip strength to be more or less equal on both sides, with slight atrophy of the forearm muscles, no objective evidence of weakness, and normal reflex and sensory examinations.  Accordingly, the Board finds that the probative and competent evidence does not demonstrate severe incomplete or complete paralysis of any peripheral nerves affecting the LUE prior to April 3, 2012.  See 38 C.F.R. § 4.124a.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.124a.

B.  As of April 3, 2012, and prior to March 31, 2015

To warrant a rating in excess of 70 percent, the evidence must demonstrate complete paralysis of all radicular groups.  See 38 C.F.R. § 4.124.  

In April 2014, VA received correspondence from the Veteran and his spouse, in which they reported that the Veteran is unable to use nail clippers, turn a key in a lock that has resistance, or use a fork to cut food, and that his left hand becomes fully paralyzed in temperatures less than 55 degrees.  04/21/2014, Correspondence.  

An April 2014 treatment note indicates severely reduced aptitude of the left median.  04/29/2015, CAPRI, p. 88.  In January 2015, a medical practitioner noted significant weakness in the left hand with upper extremity motor speed within normal limits.  Id. at 38.  A March 2015 treatment record reflects severe thenar atrophy of the left upper extremity, with finger taps intact but slowed on the left.  Id. at 9.  

A March 2015 VA examination for diseases of the central nervous system indicated decreased strength in the left elbow, wrist, and grip; decreased reflexes of the LUE; mild LUE muscle weakness; and left forearm atrophy (27 cm on the right and 
25 cm on the left).  The Veteran had difficulty holding objects, gripping, writing and completing other day-to-day activities.  Regarding functional impact, this report reflects that the Veteran had difficulty with lifting and carrying heavy objects, and performing arduous physical activities and another March 2015 report indicates he can perform light physical and sedentary activities.  03/26/2015, C&P Exam.  

The Board finds the March 2015 VA examination and other treatment records to be competent, credible, and probative, as they are supported by in-person examinations, medical expertise, and adequate rationales.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding complete paralysis of all radicular groups as of April 3, 2012, and prior to March 31, 2015.  The Board acknowledges the Veteran's statements as to the functional loss of use of his left hand, particular in cold weather temperatures, but finds that the weight of the competent and probative evidence preponderates against finding complete paralysis of all radicular groups, specifically the upper radicular group, which involves shoulder and elbow movement.  Indeed, the Veteran, at the March 2015 VA examination, had 4/5 (active movement against some resistance) strength in the left elbow, wrist, and hand to include grip and pinch.  This examination report also reflects incomplete, but not complete, paralysis of the left radial, median, and ulnar nerves.  Additionally, complete paralysis of the upper radicular group was not marked.  The VA medical doctor noted weakness, pain, numbness, and altered sensation of the Veteran's left upper extremity.  Based on this and the other competent evidence the Board finds that a disability rating in excess of 70 percent for atrophy of the left forearm and hand is not warranted, nor has been more nearly approximated, as of April 4, 2012, and prior to March 31, 2015.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.124a.



	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 50 percent, but no higher, for atrophy of the left forearm and hand prior to April 4, 2012, is granted.  

A disability rating in excess of 70 percent for atrophy of the left forearm and hand as of April 4, 2012, and prior to March 31, 2015, is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


